Citation Nr: 1417089	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-43 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), as directly incurred in or caused by service.

2.  Entitlement to an increased disability rating (evaluation) in excess of 50 percent for dysthymic disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1968 to September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from May 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The May 2009 rating decision denied service connection for CLL.  The May 2010 rating decision denied an increased rating in excess of 50 percent for dysthymic disorder. 

The Board remanded the appeal for further development in June 2013.  Pursuant to the June 2013 Board remand instructions, VA treatment records from the Boise VA Medical Center (VAMC) dated after January 5, 2011 and Social Security Administration (SSA) disability benefits records were associated with the claims file.  VA examinations were conducted in July 2013 to ascertain the nature and etiology of the currently diagnosed CLL and to assess the current severity of the service-connected dysthymic disorder.  As discussed below, the Board finds the July 2013 VA examination reports are thorough and adequate and in compliance with the Board's remand instructions.  Therefore, the Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.  

In June 2013, the Board bifurcated the issue of service connection for CLL.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011).  The Board denied presumptive service connection for CLL, as due to herbicide exposure and as a chronic disease, and remanded the issue of service connection for CLL under a direct theory of service connection.  As such, only the issue of service connection for CLL under the theory of direct service connection (38 C.F.R. § 3.303(d)) remains on appeal and will be adjudicated below.

The Veteran has submitted lay statements and a private medical opinion (dated December 2013) that have not been considered by the agency of original jurisdiction (AOJ) in the first instance.  The Veteran submitted a waiver of AOJ consideration of additional evidence in December 2013; therefore, the Board may consider this evidence in the first instance.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed chronic lymphocytic leukemia (CLL).

2.  The Veteran was exposed to carbon tetrachloride in service.

3.  The Veteran's CLL first manifested many years after service separation and is not causally or etiologically related to active military service, to include exposure to carbon tetrachloride.

4.  For the entire increased rating period, the Veteran's dysthymic disorder has more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: depressed mood; impaired appetite; chronic sleep impairment; low energy; fatigue; low self-esteem; difficulty making decisions; pessimism; some suicidal thoughts without plan; difficulty concentrating; some memory impairment; loss of interest in activities and hobbies; irritability, including difficulty getting along with others; anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

5. For the entire increased rating period, the Veteran's dysthymic disorder has not more nearly approximated occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic lymphocytic leukemia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for an increased disability rating in excess of 50 percent of service-connected dysthymic disorder have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9433 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

With regard to the claim for service connection for CLL, notice was provided to the Veteran in April 2009, prior to the initial adjudication of the claim in May 2009.  With regard to the claim for an increased disability rating for the service-connected dysthymic disorder, notice was provided to the Veteran in March 2010, prior to the initial adjudication of the claim in May 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The April 2009 and March 2010 letters also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the appeal.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.     38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, VA examination reports, private treatment records, SSA disability records, a copy of the June 2013 Board decision and remand, articles and photographs submitted by the Veteran, and lay statements.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 
580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).
  
With regard to the claim for service connection CLL, the Veteran was provided with a VA examination (the report of which has been associated with the claims file) in July 2013.  The Board finds that the July 2013 VA examination report was thorough and adequate.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted clinical testing, and provided opinions with regard to the etiology of the Veteran's CLL, including as related to exposure to carbon tetrachloride.  Further, neither the Veteran nor the representative has questioned the adequacy of this examination.

With regard to the claim for an increased disability rating for service-connected dysthymic disorder, the Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in April 2010 and July 2013.  In a May 2010 written statement, the Veteran's spouse contended that the Veteran's depressive symptoms have more than mildly increased within the last year, as opposed to the April 2010 VA examiner's opinion.  In October 2013 written statements, the Veteran disagreed with the July 2013 VA examiner's opinion that the anxiety disorder was separate from the service-connected dysthymic disorder.  The Veteran contended that he was also suffering from moderate anxiety along with dysthymic at the time of the initial grant of service connection for dysthymic disorder.  The Veteran also disagreed with the VA examiner's characterization of the assigned GAF score of 48 contending that, from what he has read, a GAF score of 48 reflects serious anxiety and depression and impairment in occupational and interpersonal relationships.  The Veteran further contended that the dysthymic disorder, somatoform disorder, and anxiety diagnosed by the July 2013 VA examiner are all connected.      

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  While the Veteran and his spouse have expressed their disagreement with the April 2010 and July 2013 VA examiners' findings, neither the Veteran nor his spouse, as lay persons, have been shown to have the requisite medical knowledge, training, or experience to be able to be to differentiate psychiatric symptoms of attributable to the service-connected dysthymic disorder and those attributable to other non-service-connected psychiatric disorders or to evaluate the level of impairment represented by a particular GAF score.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (indicating a medical opinion as to etiology of ACL tear could include opinions as to whether the currently diagnosed disorder is consistent with an in-service injury, what type of symptoms would have been caused during service had an ACL tear occurred, and to differentiate currently diagnosed ACL tear from in-service symptoms and other diagnosis).  Since the Veteran and his spouse have not provided a specific argument or evidence concerning the professional competence of the VA examiners, the examiners are presumed competent.  See Rizzo, 580 F.3d at 1290-1291.  

Further, while the Veteran has asserted that the July 2013 VA examiner did not include the symptoms of anxiety as part of the service-connected dysthymic disorder, review of the VA examination report does not support this contention.  The July 2013 VA examination report specifically lists anxiety amongst the symptoms that apply to the Veteran's diagnoses and the Board, as discussed below, has also included anxiety amongst the symptoms of the Veteran's service-connected dysthymic disorder in finding that a higher disability rating in excess of 50 percent is not warranted.

Based on the above, the Board finds that the April 2010 and July 2013 VA examinations are thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.     

The Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.           § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Direct Service Connection for CLL

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

As noted above, in the June 2013 decision, the Board denied presumptive service connection, as due to herbicide exposure (38 C.F.R. § 3.309(e)) and as a chronic disease (38 C.F.R. § 3.303(b)); therefore, these presumptive service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).    

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran contends the he currently suffers from CLL that was caused by exposure to carbon tetrachloride in service.  In an April 2009 written statement associated with the claimed CLL, the Veteran stated that he served as a generator operator/repairman for the 65th Air Defense Artillery (ADA) from February 1969 until approximately August 1969, in Key West, Florida.  While serving in Key West the Veteran contended that he was exposed to carbon tetrachloride on numerous occasions.  According to the Veteran, he used barrels of carbon tetrachloride as an herbicide as well as a cleaning agent for machinery and general cleaning.  The Veteran recalled that he could remember being "soaked with it on numerous occasions," and was not warned of any potential hazards or given any protection.  The Veteran stated that his medical records show that at the same time he was using carbon tetrachloride he developed a skin condition on his face and had numerous treatments during service and after service separation.  According to the Veteran, it was suspected that the carbon tetrachloride could have been the cause.  The Veteran claims that in September 1969 he was sent to Korea and stationed with the 6th Battalion 44th ADA.  The Veteran stated that, while there, he continued to work as a generator repairman and continued to use carbon tetrachloride for cleaning purposes.  

The evidence of record demonstrates that the Veteran has currently diagnosed chronic lymphocytic leukemia.  Post-service medical records reveal a diagnosis of CLL in an April 2009 clinical laboratory report, confirmed by an October 2010 VA medical opinion.  

Next, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran was exposed to carbon tetrachloride in service.  As detailed above, the Veteran has contended that he used carbon tetrachloride as an herbicide as well as a cleaning agent.  The Veteran's DD Form 214 reflects that he served as an equipment mechanic (power generators), which involves work in the capacity of a mechanic or technician that is consistent with the Veteran's description of cleaning instruments with a chemical solvent.  The Board finds the Veteran's statements with regard to exposure to carbon tetrachloride to be consistent with the places, types, and circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2002).  Further, there is no evidence in the record to suggest that the Veteran's account of using carbon tetrachloride for cleaning purposes is not credible; therefore, the Board finds that the Veteran has made competent and credible statements of exposure to carbon tetrachloride during service that is supported by the evidence of record. 

However, in-service exposure to carbon tetrachloride does not mandate that service connection be granted.  Rather, the in-service exposure to chemical solvents must be shown to have caused the current CLL.  Given the above, the remaining question is whether there is evidence of a link between the current CLL and service.  The Board finds that the weight of the competent evidence demonstrates that the current CLL is not related to active service.

The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis of CLL.  The Veteran was first diagnosed with CLL in April 2009 and the Veteran does not contend that the CLL began during active service.

In July 2013, the Veteran underwent a VA examination that resulted in a VA examiner's opinion that the CLL was not related to active service, to include exposure to carbon tetrachloride.  The Veteran contended at the examination that he was a generator repairman and operator during service and he used carbon tetrachloride most days as a fumigant, herbicide, and cleaning agent.  The Veteran reported at least one incident of being soaked in carbon tetrachloride as well as breathing carbon tetrachloride vapors.  The Veteran reported that he developed a skin condition in service that he thought was due to chemicals.  

The VA examiner offered a negative nexus opinion on the question of relationship between CLL and service.  The VA examiner stated the opinion in terms that it is less likely than not that here is sufficient evidence to make a medical nexus between the in-service exposure to carbon tetrachloride and the currently diagnosed CLL.  In support of the opinion, the VA examiner reasoned that exposure data concerning actual/potential exposure to carbon tetrachloride was not available and, per IARC review of carbon tetrachloride in 1999, "association between CC14 [carbon tetrachloride] and CLL . . . finding are generally unremarkable . . . there is inadequate evidence in humans for carcinogenity of CC14 [carbon tetrachloride]."  The VA examiner noted that review of standard Occupational Medicine textbooks also does not reveal a relationship between CLL and carbon tetrachloride.  As noted above, the VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The VA examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the CLL and had sufficient facts and data on which to base the conclusion.  The VA examination opinion stated the bases supporting the opinion that the Veteran's CLL was not related to active service.  The Board finds the July 2013 VA opinion to be highly probative.

As noted above, the Veteran has repeatedly contended that his current CLL is the result of exposure to carbon tetrachloride during service.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see 38 C.F.R. § 3.159(a)(2).

As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex CLL.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The etiology of the Veteran's current CLL is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between his in-service exposure to carbon tetrachloride and current CLL.  Such opinion relating CLL to exposure to carbon tetrachloride would require specialized knowledge of the chemical components of carbon tetrachloride and other chemical cleaning solvents, the known complications from carbon tetrachloride exposure (derived from scientific studies), the disease process (mechanism) as to how carbon tetrachloride cause CLL, knowledge of the factors that differentiate CLL caused by carbon tetrachloride from those caused by other risks factors, and correlating ability to differentiate between competing etiologies.  The Veteran has not been shown to process such knowledge, training, or skill.  As such, the Board accords the Veteran's lay statements regarding an etiology between the current CLL and service low probative weight and finds the statements are outweighed by the other more probative evidence of record.

In support of his claim, the Veteran submitted articles regarding carbon tetrachloride and CLL.  The Veteran submitted information from the Mayo Clinic regarding the causes of and risk factors for CLL.  The Veteran submitted an excerpt from "Hematology and Oncology" that details general pathology, symptoms and signs, laboratory findings, diagnosis, prognosis, and treatment of CLL; an excerpt from "A Guide to Commonly Encountered Toxics" that details general exposure, health effects, protection and prevention methods, and environmental effects of carbon tetrachloride; and an excerpt from "Report on Carcinogens, Eleventh Edition" that details the carcinogenicity, properties, uses, production, and exposure to carbon tetrachloride.  The Veteran submitted an excerpt from "Report on Carcinogens, Twelfth Edition" that details the carcinogenicity, including cancer studies in experimental animals and humans, properties, use, production, exposure, and regulations regarding carbon tetrachloride.  The excerpt, as highlighted by the Veteran, notes that statistically significant risks of non-Hodgkin's lymphoma were reported among individuals with potential exposure to carbon tetrachloride used as a pesticide and among women occupationally exposed to carbon tetrachloride as well as an increased risk of leukemia.  The Veteran submitted an article from the Agency for Toxic Substances and Disease Registry that states that carbon tetrachloride is reasonably anticipated to be a human carcinogen.

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  The articles submitted by the Veteran provides general information regarding CLL and carbon tetrachloride, including that carbon tetrachloride has carcinogenic properties, but these general articles have little tendency to relate the Veteran's claimed CLL to service.  Further, the Board finds these general articles are outweighed by the July 2013 VA examiner's opinion that focused specifically on the Veteran's current CLL and specific in-service exposure to carbon tetrachloride in concluding that the CLL was less likely as not related to the Veteran's active service, to include exposure to carbon tetrachloride.

Based on the above, the Board finds that the weight of the lay and medical evidence is against a finding that the Veteran's CLL was caused by or otherwise began during active service, to include exposure to carbon tetrachloride.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Increased Rating for Dysthymic Disorder

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether a staged rating is warranted; however, as the Board will discuss in more detail below, the Board finds that staged ratings for the service-connected dysthymic disorder is not appropriate in this case.

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issues.

The Veteran is in receipt of a 50 percent disability rating for dysthymic disorder under Diagnostic Code 9433.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's dysthymic disorder symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for dysthymic.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit held that "a veteran may only qualify for a given disability rating under       § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that    "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the DSM-IV, one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R.   § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

Throughout the course of this appeal, the Veteran has contended that the service-connected dysthymic disorder is worse than the 50 percent rating contemplates.  In a March 2010 claim, the Veteran contended that, since being diagnosed with CLL (for which the Board has denied service connection, as discussed above), he has attended biweekly counseling due to increased stress and depression caused by the diagnosis.  The Veteran reported that the medication he takes for dysthymic disorder has increased.  The Veteran reported that his work production has decreased considerably and he has a hard time concentrating, which causes problems with his family, friends, and daily life.  In an undated written statement, the Veteran asserted that his CLL has increased his depression, making it hard for him to concentrate on work related issues as well as causing a loss of interest in things that were important to him prior to the diagnosis.

In March 2010 lay statements, the Veteran's former coworker wrote that, since being diagnosed with CLL, the Veteran had difficulty concentrating, seeming preoccupied with the diagnosis, and was more solemn and withdrawn from his coworkers.  The Veteran's former supervisor wrote that the Veteran's overall work performance was less productive than it had been previously, including a reduction in the Veteran's focus and concentration.  

The Veteran's spouse stated that, since being diagnosed with CLL, the Veteran has been irritable, with his mood changing for no apparent reason.  The Veteran's spouse stated that she has spoken with the Veteran about his suicidal thoughts.  The Veteran's spouse reported that the Veteran has very little ambition to carry on with everyday tasks including getting himself ready for work and that, once at work, the Veteran was unable to concentrate and lacked motivation.  The Veteran's spouse reported that the Veteran has lost interest in his hobbies and friends and did not want to deal with the everyday tasks like cooking and cleaning, which has been hard on their relationship.

In a March 2010 written statement, the Veteran reported that being diagnosed with CLL has significantly affected his stress level, work productively, and family and friend relationships.  The Veteran reported difficulty concentrating, being nervous and anxious most of the time, including sometimes to the point of panic, loss of interest in things he once enjoyed, and that people have a difficult time being around him.  The Veteran contended that his diagnosed CLL had an adverse effect on his work and family.  The Veteran reported discussing suicide with his spouse if the CLL continued to worsen.

In a May 2010 lay statement, the Veteran's spouse contended that the Veteran still had vivid memories of his military service; his depressive symptoms had more than mildly increased within the previous year; he was incapable of performing his occupational task because of his preoccupation with the uncertainty of the future; has been anxious and depressed; is unable to concentrate on his job; and has lost interest in hobbies and friends.  The Veteran's spouse reported that the Veteran stated he has thought often about suicide should the CLL worsen.

In a July 2011 written statement, the representative contended that the service-connected dysthymic disorder significantly affected the Veteran's level of stress, concentration, work productivity, and family and friend relationships.  The Veteran reported symptoms of anxiety, nervousness, and panic attacks, and stated that the recent diagnosis of leukemia has increased the symptoms of depression.  In an August 2013 written statement, the Veteran's spouse contended that the Veteran had to take early retirement due to his inability to control his increasing service-connected dysthymic disorder, the stress of dealing with cancer (CLL), and the stress of keeping up a work-like setting.

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran's dysthymic disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: depressed mood; impaired appetite; chronic sleep impairment; low energy; fatigue; low self-esteem; difficulty making decisions; pessimism; some suicidal thoughts without plan; difficulty concentrating; some memory impairment; loss of interest in activities and hobbies; irritability, including difficulty getting along with others; anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, which more nearly approximates, and is consistent with, the criteria for a 50 percent rating under Diagnostic Code 9433 that is currently assigned.

VA treatment records dated from August 2009 to April 2010 note that the Veteran has symptoms of anxiety, depression/dysthymia, and fear related to the diagnosis of leukemia.  The treatment records indicate that the Veteran is not homicidal or suicidal.  A September 2009 VA treatment record notes that the Veteran has adjustment issues with possibility of having leukemia and noted a assigned GAF score of 65.  A December 2009 VA treatment record notes a history of anxiety and that the Veteran has been socializing more.  An April 2010 VA treatment record notes that the Veteran reported pressure from work and friends pulling away from him over the last year since he announced he may have leukemia and noted a assigned GAF score of 60.

At an April 2010 VA examination, the Veteran reported that his symptoms increased approximately one year prior when he was diagnosed with leukemia.  The Veteran reported being unable to concentrate at work, irritability most of the time, and tension at home.  The Veteran reported that he is unable to function as well at work as he used to and that he is no longer interested in hobbies.  The Veteran reported relationships with his friends "have been strained" because he is not interested in doing things like he used to be.  The Veteran reported biweekly VA mental health treatment and that his medication increased several years ago.

The April 2010 VA examination report notes that the Veteran is oriented to time, place, person, and purpose; his mood was depressed; and his affect was frustrated at times.  The Veteran reported concentration problems and feeling overwhelmed, but the VA examination report noted no obvious evidence of concentration or memory problems in the interview.  The VA examiner noted no indications of hallucinations or delusions.  When asked about suicide, the Veteran stated he thinks about it almost daily, particularly if he actually becomes ill with leukemia, but had no method or plan in mind and stated he does not want to commit suicide because of the impact on his son and family.  The Veteran denied any thoughts of harming others.  The VA examiner noted a diagnosis of dysthymic disorder and assigned a GAF score of 50.  The VA examiner noted a mild increased in depressive symptoms, most likely related to the Veteran's fears and pessimism regarding his medical status.  The VA examiner noted that the Veteran's dysthymic disorder impacts his occupational functioning in a mild to moderate way and his social functioning in a mild way. 

In a June 2010 letter, a VA social worker indicated that the Veteran has been treated for the previous year for anxiety and depression stemming from a change in his health outlook, specifically a potential future diagnosis of leukemia.  The VA social worker notes that the Veteran has been very negative to the point his family and workplace have complained about his performance level.  The VA social worker noted that the Veteran ruminates about dying and reads internet articles about leukemia.

April 2010 to July 2011 VA treatment records note continued treatment for symptoms of anxiety and depression/dysthymia as well as supportive therapy around the Veteran's fear of the leukemia diagnosis.  The treatment records note that the Veteran is not homicidal or suicidal.  An April 2010 VA treatment record notes that the Veteran's diagnosis of CLL depressed his mood.  The VA treatment record notes that the Veteran's depression was "stable."  A May 2010 VA treatment record notes that the Veteran's spouse reported that he is irritable and difficult to be around.  An August 2010 VA treatment record notes that the Veteran reported being alienated at work because of his frequent sick leave as well as being alienated from his siblings.  The Veteran reported that he is getting along better with his wife.  The VA treatment record notes an assigned GAF score of 60.  A September 2010 VA treatment record notes that the Veteran had been out recreating more, but also reported pressure at work.  A November 2010 VA treatment record notes that the Veteran reported anxiety over finances and feeling ostracized at work.  The VA treatment record notes an assigned GAF score of 60.  A January 2011 VA treatment record notes that the Veteran reported planning to visit his family, volunteer part-time, play golf, and take junior college classes.  

SSA disability records note that the Veteran is in receipt of SSA disability benefits based on a primary diagnosis of dysthymia and a secondary diagnosis of degenerative disc disease of the lumbar spine.  In disability reports submitted to the SSA, the Veteran reported that his depression, anxiety, fatigue, sleep, and lack of concentration have worsened; he is not social; and he has lost interest in hobbies.  The Veteran reported he has problems remembering appointments, finishing projects, increased anxiety and blood pressure due to his depression and leukemia, being unable to concentrate on his stressful job, having a hard time maintaining close relationships, and finding himself getting angry at times.  

In a January 2011 SSA function report, the Veteran reported that his ability to concentration on his stressful job, family, and social life has deteriorated; chronic sleep impairment; being less concerned with personal care; difficulty concentrating; limited interest in hobbies; increased depression due to the diagnosis of leukemia; memory loss; difficulty getting along with others; and increased anxiety.  In a February 2011 SSA function report, the Veteran's spouse stated that the Veteran has problems with sleep, concentration, and memory; has lost "his ability to dress clean when going out"; has irritability problems, including problems getting along with others; and has lost interest in socializing with friends.  In a February 2011 SSA work history report, the Veteran reported that, after being diagnosed with CLL in 2009, he was no longer able to concentrate on his job as the added stress made it impossible to handle the workload, family life, friends, and relatives.

In a May 2011 SSA function report, the Veteran reported that his depression causes an inability to concentrate, lack of energy, and limits his relationships.  The Veteran reported being able to do most things related to personal care, but that his spouse helps him sometimes.  The Veteran reported being impatient with neighbors; less social; having difficulty concentrating, getting along with others; and memory loss.

A July 2012 SSA disability determination, which in part discusses the Veteran's dysthymic disorder, notes that the Veteran has mild restriction in activities of daily living, moderate difficulties in maintaining and establishing relationships, and moderate difficulties in maintaining concentration.  The SSA disability determination references the following evidence: (1) an April 2011 statement from B.K., the Veteran's friend and former co-worker, which discusses anxiety; (2) an April 2012 letter from J. B., the Veteran's mother-in-law, regarding the Veteran's difficulty with getting along with others; and (3) a statement from P.B., the Veteran's sister, dated April 2012 which states that the Veteran has had increased depression since being diagnosed with leukemia.  While these documents were not included in records received from SSA, the Board finds them to be competent and credible evidence of the Veteran's psychiatric symptoms.  

VA treatment records dated from March 2011 to present indicate that the Veteran continues to receive treatment for depression, anxiety, and issues relating to his CLL diagnosis.  The treatment records note that the Veteran is not homicidal or suicidal.  The VA treatment records note that the Veteran is taking college classes, volunteering, and playing golf.  A March 2011 VA treatment record notes a GAF score of 60 with some periods of depression.  A December 2011 VA treatment record notes that the Veteran has moderate depression.  A November 2012 VA treatment record notes that the Veteran reported no destructive thoughts and that exercise, pottery classes, and hunting brightens his mood.  The treatment record notes that the Veteran was alert and oriented and had a normal affect.  A January 2013 VA treatment record notes that the Veteran reported not doing much in the way of outdoor activities outside the house and that he had no friends.  

At the July 2013 VA examination, the Veteran reported no difficulties in his marriage and said that his relationship with his son was good, including occasionally playing golf together.  The VA examiner noted the Veteran was oriented to person, place, time, and situation.  The Veteran's mood was "not good"; affect was anxious; thought process was logical and non-tangential; and memory and concentration were problematic.  The Veteran reported that, when he is walking with his dog, he talks to people he knew who have denied.  The Veteran expressed suicidal ideations "if his condition would get bad" and no homicidal ideations were noted.  The VA examiner noted the Veteran reported losing interest in hobbies and socializing.      

At a July 2013 VA examination, the Veteran was oriented to person, place, time, and situation as well as being dressed casually and well-groomed.  The Veteran was diagnosed with dysthymic disorder, undifferentiated somatoform disorder, and adjustment disorder with anxiety.  The VA examiner noted that the dysthymic disorder was service-connected, but that the undifferentiated somatoform disorder and adjustment disorder with anxiety were not caused by military service.  The VA examiner assigned a GAF score of 48 and noted that the score reflects moderate anxiety and dysthymic symptoms with serious impairment in interpersonal relationships.  The VA examiner differentiated the symptoms attributable to each diagnosis as follows: the symptoms attributed to the service-connected dysthymic disorder were depressed mood, impaired appetite, disturbed sleep, low energy, fatigue, low self-esteem, difficulty making decisions, and pessimism; the symptoms attributed to the adjustment disorder with anxiety were inability to relax, fear of the worst happening, nervousness, fear of dying, and feeling scared/terrified; and the symptoms attributed to the undifferentiated somatoform disorder were withdrawal from virtually all social interactions and delusional preoccupation with Stage 0 CLL.  

The VA examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity noting that the anxiety, dysthymia, and pre-occupation with the CLL diagnosis interact and all contribute to the Veteran's current level of social and occupational impairment.  The VA examiner noted that the Veteran's dysthymic symptoms do not appear to have significantly changed since the April 2010 VA examination and attributed the increased impairment in social functioning to the non-service-connected adjustment and undifferentiated somatoform disorders.  The VA examiner noted symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

In a December 2013 private evaluation, Dr. R.S. indicated that he could not comment on whether the symptoms of the service-connected dysthymic disorder have increased because he did not have access to previous records, levels or impairment ratings, or anecdotal reports from the Veteran or others about his increase in symptom manifestation and consequent distress.  Dr. R.S. opined that if, in fact, no increase in subjective distress is evidence, then the opinion of the July 2013 VA examiner that the undifferentiated somatoform disorder and adjustment disorder with anxiety have not significantly exacerbated the original dysthymic disorder seems warranted.  Dr. R.S. further notes that the GAF score of 48 assigned by the July 2013 VA examiner represents a serious degree of overall distress impairment.  

The Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating of 70 percent have not been met or more nearly approximated for the entire increased rating period.  As detailed above, the evidence does not show that the Veteran experiences occupational and social impairment with deficiencies in most areas during any part of the appeal period.  The Veteran has not experienced obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, or spatial disorientation.  In written statements submitted for the purposes of SSA disability benefits, the Veteran reported being less concerned with personal care, including grooming; however, the Veteran reported still being able to do most things related to personal care, but that his spouse sometimes helps him.  Further, the July 2013 VA examiner noted that the Veteran was dressed casually and well-groomed.  There is also no indication from the VA treatment records of record that the Veteran neglected his personal appearance or hygiene.     

The Veteran and his spouse have contended that the Veteran has suicidal thoughts, specifically when contemplating what would happen if his CLL worsened.  At the July 2013 VA examination, the Veteran expressed suicidal ideations "if his condition would get bad."  However, VA treatment records dated from August 2009 to present repeatedly note that the Veteran is not suicidal.  Further, at the April 2010 VA examination, the Veteran reported that he thinks about suicide almost daily, particularly if he actually becomes ill with leukemia, but had no method or plan in mind and stated that he does not want to commit suicide because of the impact on his family.  

The Board finds that, while the Veteran has difficulty in establishing and maintaining effective work and social relationships and some suicidal ideation that is future oriented and dependent on the Veteran's physical health, the level of social and occupational functioning caused by the service-connected dysthymic disorder has occupational and social impairment with deficiencies in most areas.  As detailed above, the weight of the evidence of record does not shown deficiencies in the Veteran's judgment or thinking.  As to the Veteran's family relations and school, an August 2010 VA treatment record notes that the Veteran is getting along better with his wife.  A January 2011 VA treatment record notes that the Veteran reported planning, post-retirement, to visit his family, volunteer part-time, play golf, and take junior college classes.  VA treatment records dated from March 2011 to present note that the Veteran is taking college classes, volunteering, and playing golf.  At the July 2013 VA examination, the Veteran reported no difficulties in his marriage and said his relationship with his son was good, including occasionally playing golf together. 

Further, the April 2010 VA examination report notes that the Veteran's depressive symptoms had mildly increased.  The April 2010 VA examiner noted that the Veteran's dysthymic disorder impacts his occupational functioning in a mild to moderate way and his social functioning in a mild way.  The July 2012 SSA disability determination notes that the Veteran has mild restriction in activities of daily living, moderate difficulties in maintaining and establishing relationships, and moderate difficulties in maintaining concentration.  The July 2013 VA examiner indicated that the Veteran's dysthymic symptoms do not appear to have significantly changed since the April 2010 VA examination.  The July 2013 VA examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity noting that the anxiety, dysthymia, and pre-occupation with the CLL diagnosis interact and all contribute to the Veteran's current level of social and occupational impairment.  While the ultimate determination as to the level of occupational and social impairment is an adjudicative determination, the Board has considered the assessments detailed above on this question, and find that they are supported by the other evidence of record showing that the Veteran's symptoms more nearly approximate occupational and social impairment with reduced reliability due to his service-connected dysthymic disorder.

Further, the July 2013 VA examiner noted that the Veteran's withdrawal from virtually all social interactions was a manifestation of the non-service-connected undifferentiated somatoform disorder and not the service-connected dysthymic disorder and attributed the Veteran's increased impairment in social functioning to the non-service-connected adjustment and undifferentiated somatoform disorders.  VA adjudicators are precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider, 11 Vet. App. at 182.  However, as noted above, the July 2013 VA examiner clearly indicated that the Veteran's withdrawal from virtually all social interactions and delusional preoccupation with Stage 0 CLL were not attributable to the service-connected dysthymic disorder.  Rather, these symptoms have been differentiated - they have been attributed to non-service-connected undifferentiated somatoform disorder.  

In an October 2013 written statement, the Veteran contended that the dysthymic disorder, somatoform disorder, and anxiety diagnosed by the July 2013 VA examiner are all connected.  The July 2013 VA examiner noted that the Veteran's anxiety, dysthymia, and pre-occupation with the CLL diagnosis interact and all contribute to the  current level of social and occupational impairment in rendering the opinion that the Veteran had occupational and social impairment with reduced reliability and productivity.  

In support of his claim, the Veteran submitted an excerpt from the book "Dysthymia and the Spectrum of Chronic Depressions" that states in some comorbid cases somatoform disorders were clearly secondary to dysthymic symptoms; an article entitled "Epidemiology of the Association Between Somatoform Disorders and Anxiety and Depressive Disorders: An Update" that states clinical and population-based studies have found that the co-occurrence of some types of somatoform disorders (e.g., somatization disorder, somatic-symptom-index (SSI) 4, 6, and pain disorder) and anxiety and depressive disorders is common and that these findings may suggest either a causal relationship between these disorders or that they share some common etiological factors; and an article entitled "Undifferentiated Somatoform Disorder" that provides general information regarding symptoms, causes, and treatment of undifferentiated somatoform disorder.  

The medical articles submitted do not discuss the relationship between this particular Veteran's dysthymic disorder and undifferentiated somatoform disorder with any degree of certainty to suggest a plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  In this case, there is also no professional medical opinion accompanying the internet articles to suggest that the general relationships discussed apply to this specific case.  The Board has considered this evidence, but finds that it is outweighed by the more specific medical opinion evidence of record that the Veteran's service-connected dysthymia is separate and distinct from the non-service-connected undifferentiated somatoform and adjustment disorders.  See Mattern, 12 Vet. App. 222; Sacks, 11 Vet. App. 314; Wallin, 11 Vet. App. 509.   

The Board has weighed and considered the GAF scores during the entire rating period.  VA treatment records dated from August 2009 to present have consistently noted GAF scores between 60 and 65.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  DSM-IV at 46-47.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

Conversely, the April 2010 VA examiner assigned a GAF score of 50 and the July 2013 VA examiner assigned a GAF score of 48.  The Board finds that these GAF scores, when read together with the other evidence of record, reflect that the Veteran experiences occupational and social impairment with reduced reliability and productivity due to the service-connected dysthymic disorder, more nearly approximating the criteria for a 50 percent disability rating under Diagnostic Code 9433 for the entire increased rating period.  The Board finds the GAF scores of 50 (assigned by the April 2010 VA examiner) and 48 (assigned by the July 2013 VA examiner) are not supported by contemporaneous findings and are inconsistent with the Veteran's psychological presentation during the course of this appeal.  While GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job), id., such general characterization of overall impairment due to psychiatric disorders suggested by the assignment of a GAF score of 50 is inconsistent with the more specific and detailed social and occupational impairment and symptoms the Veteran has actually experienced during the course of the appeal, as reflected in both lay reports and clinical findings of symptoms and degree of occupational and social impairment including the more specific symptoms and findings by the same examiners who assigned GAF scores of 48 and 50.  

As the criteria for the next higher (70 percent) rating for a dysthymic disorder have not been met or more nearly approximated, it logically follows that criteria for an even higher rating (100 percent) have not been met or more nearly approximated.  During this increased rating period there is no showing that the Veteran had total occupational and social impairment including symptoms such as gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting himself or others, disorientation to time or place, memory loss for names of close relatives, own occupational, or own name, or intermittent inability to perform activities of daily living.  

For the reasons discussed above, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 50 percent disability rating, as reflected by both the Veteran's symptoms and the social occupational impairment; therefore, a disability rating in excess of 50 percent for the service-connected dysthymic disorder is not warranted for any period.  See 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation would have been warranted for dysthymic disorder for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that for the entire initial rating period, the symptomatology and impairment caused by the Veteran's dysthymic disorder are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9433, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, for the entire increased rating period, the Veteran's dysthymic disorder has been manifested by such symptoms as: depressed mood; impaired appetite; chronic sleep impairment; low energy; fatigue; low self-esteem; difficulty making decisions; pessimism; some suicidal thoughts without plan; difficulty concentrating; some memory impairment; loss of interest in activities and hobbies; irritability, including difficulty getting along with others; anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

These symptoms or impairments are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the dysthymic disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for chronic lymphocytic leukemia, as directly incurred in or caused by service, is denied.

An increased disability rating in excess of 50 percent for dysthymic disorder is denied.


REMAND

A claim for a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a November 2010 letter, through his representative, the Veteran contended that he should be granted TDIU as he is clearly unemployable if it were not for the special accommodations that his employer is providing.  In a SSA disability report, the Veteran reported that he has stopped working because of his conditions, i.e., the service-connected dysthymic disorder.  In an August 2013 written statement, the Veteran asserted entitlement to a TDIU.  In the same written statement, the Veteran's spouse asserted that the Veteran had to take early retirement from work due to the inability to control his increasing service-connected dysthymic disorder, stress of dealing with cancer, and stress of keeping up a work-like setting.  In an October 2013 written statement, the Veteran contended that he is entitled to a 100 percent disability rating, or at least TDIU, based on his lack of ability to maintain a job or relationships.  

The Board finds that the Veteran has reasonably raised a claim for a TDIU in conjunction with the dysthymic disorder claim.  The Board finds, however, that a remand is required prior to adjudication of the claim for a TDIU.  The Veteran has not been provided adequate notice under the duty to notify requirements of the VCAA of the requirements to substantiate TDIU, nor has the RO addressed TDIU in the first instance.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  The RO/AMC should send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the RO should review the evidence and determine if further development is warranted for TDIU.  The RO should take any additional development as deemed necessary.  If the RO finds that a VA examination is warranted, the record should be made available to the examiner for review prior to examination and the examiner should offer an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of service-connected disabilities.  The VA examiner should provide an explanation for all opinions and conclusions reached.

3.  After all development has been completed, the RO should adjudicate the issue of entitlement to a TDIU based on the evidence of record.  If the claim remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


